Exhibit 10.41

SECOND AMENDMENT

This Second Amendment (the “Second Amendment”) dated as of January 12, 2015, is
entered into by and among Teva Pharmaceuticals Europe B.V. (the “Company”) and
Rob Koremans (the “Employee”).

WHEREAS, the Company and the Employee entered into an Employment Agreement dated
December 1st 2011 and amended on October 30th 2012 (the “Agreement”), providing
for the Employee’s employment by the Company, and setting forth the terms and
conditions for such employment; and

WHEREAS, the Company and the Employee desire to amend the Agreement as set forth
below.

NOW, THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the parties hereto agree
as follows:

 

  1. Section 4.2 shall be deleted in its entirety and replaced with the
following:

“For each fiscal year that ends during the term of Employment, the Employee
shall be eligible to participate in the Company’s annual cash bonus plan in
accordance with Teva pharmaceutical Industries, Ltd. (“TPI”) Compensation Policy
(the “Annual Bonus”). The Annual Bonus shall be paid to the Employee at the same
time as annual bonuses are generally payable to other similarly situated senior
executives of TPI subject to the Employee’s continuous employment through the
payment date except as otherwise set forth in this Agreement.”

 

  2. Section 6.2 shall be deleted in its entirety and replaced with the
following:

“During the period from the date of execution of this Second Amendment up to
March 31st 2018, and subject to continuation of the Employment during that
period, the Company shall provide Employee with the right of use a
Company-leased apartment in Amsterdam for which the lease costs for the Company
(inclusive of all variables costs, e.g., utilities, service costs, parking
costs, insurance, taxes and VAT) will not exceed EUR 4,200 per month. Any excess
(lease) costs associated with the apartment will be for Employee’s account and
may be set-off by the Company against any monies owed to Employee.”

 

  3. The maximum amount of car allowance specified in Section 4.5 shall be
revised, effective July 1, 2012, from EUR 24,000 to EUR 33,600.



--------------------------------------------------------------------------------

  4. Words and phrases defined in the Agreement shall bear the same meaning
where used in this Second Amendment.

 

  5. The Agreement shall be construed in conjunction with this Second Amendment
as an integral part thereof and shall remain of full force and effect, save as
specifically amended in this Second Amendment.

 

  6. This Second Amendment may be executed in multiple counterparts, each of
which shall be deemed an original and all of which together shall be considered
one and the same agreement.

IN WITNESS whereof the parties hereto have executed this Agreement on the day
and year first written above.

 

 

  

/s/ Rob Koremans

Teva Pharmaceuticals Europe B.V.    Rob Koremans Represented by Teva
Pharmaceutical Industries, Ltd. as its sole shareholder   

 

 

  